OPINION OF THE COURT
Memorandum.
The judgment of the Appellate Division should be reversed, with costs, the determination of the board of education confirmed and the petition dismissed.
It was error for the Appellate Division to have reduced the suspension imposed by the board of education from five to three years (Matter of Pell v Board of Educ., 34 NY2d 222, 234; Matter of Bott v Board of Educ., 41 NY2d 265). The courts should show particular deference in matters of internal discipline to determinations made by boards of education which possess a peculiar sensitivity to and comprehension of the complexities and nuances of personnel administration and have responsibility for appropriate accommodation of the points of view of administration, teachers, pupils, parents and the community. (Cf. Matter of Ahsaf v Nyquist, 37 NY2d 182, 184-185; see Matter of Harris v Mechanicville Cent. School Dist., 45 NY2d 279, 285.)
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur in memorandum; Judge Meyer concurs on constraint of Matter of Pell v Board of Educ. (34 NY2d 222).
Judgment reversed, etc.